The plaintiffs petition for certification for appeal from the Appellate Court, 50 Conn. App. 385 (AC 17022), is granted, limited to the following issues.
“1. Whether the Appellate Court erred in concluding that the plaintiffs attempted use of violations of the federal Occupational Safety and Health Act (act) to support a claim for wrongful termination failed as a matter of law because the existence of a statutory remedy under the act precluded the plaintiffs claim of wrongful discharge based on a violation of public policy?
“2. Whether the Appellate Court erred in concluding that an administrative remedy existed under the act?
“3. Whether the Appellate Court erred in concluding that no material fact in dispute existed as to whether the plaintiff exhausted her supposed administrative remedy with the Occupational Safety and Health Administration?
“4. Whether the Appellate Court erred in concluding that the plaintiff did not have a cause of action for wrongful discharge against her employer for refusing *945to work under conditions that pose a substantial risk of death, disease or physical harm and that are not contemplated within the scope of the plaintiffs duties?”
The Supreme Court docket number is SC 16050.
James S. Brewer, in support of the petition.
Nathan A. Schatz, in opposition.
Decided December 7, 1998
BORDEN, KATZ and PALMER, Js., did not participate in the consideration or decision of this petition.